Theodore Bilan, a boy about seventeen years of age, was injured while riding a bicycle in a northwesterly direction along Jefferson avenue in the city of Toledo on September 27, 1927, about 12:45 o'clock p.m. Mrs. W. Merton Megginson was driving a car on that street in the opposite direction. The car driven by her collided with the bicycle ridden by Bilan, and he, being thereby thrown to the ground, sustained injuries. He brought suit, through *Page 211 
Peter Bilan, his father and next friend, against Mrs. Megginson, and the jury returned a verdict in favor of the plaintiff in the sum of $6,198.25. Mrs. Megginson brings this proceeding in error and seeks a reversal of the judgment of the court below on the ground that the verdict was not sustained by sufficient evidence, that there was error in the admission of evidence, and that the verdict was excessive and rendered under the influence of passion and prejudice.
The evidence adduced on behalf of the plaintiff below tended to show that he was riding his bicycle on the right-hand side of the street and that the defendant below turned out of the line of traffic and into his bicycle. The evidence adduced by the defendant tended to show that she was driving her automobile on the right-hand side of the street and that the plaintiff ran his bicycle into her car. We are unable to say that the verdict is manifestly against the weight of the evidence.
Plaintiff suffered very severe injuries. His skull was fractured and as a result thereof he suffered paralysis of the shoulder, arm and hand. At the time of the last trial the muscles of his arm and shoulder were atrophied, and he has what is sometimes referred to as a withered arm. Plaintiff offered evidence tending to show that his injuries were permanent and that he would probably be compelled to have the arm amputated at the shoulder. Under the circumstances we cannot say that the verdict is excessive.
The claimed error as to the admission of evidence relates to testimony regarding a telephone conversation between the defendant and one Raab. Raab *Page 212 
himself did not testify, but Peter Bilan, the father of the boy, testified that Raab called Mrs. Megginson up and that he stood near the phone and heard what both of them said. It seems that there were three conversations which took place under such circumstances, and Mrs. Megginson admitted that she talked three times with Raab. The testimony of Peter Bilan as to these conversations was competent. Licciardi v. State, 18 Ohio App. 118,123, 124. With reference to the third of these conversations, the following appears in the record:
"Q. You may state whether or not Mr. Raab called her up again the third time? A. It was the next day.
"Q. The next day? A. Yes, sir.
"Q. And about what time of the day was that? A. Some time in the morning, about after nine.
"Q. You may state whether or not you heard the conversation, both ends? A. Yes, sir.
"Q. How did you hear what she said to that? A. I was holding the phone, with Mr. Raab, together.
"Q. What did he say to her then, and what did she say? (Objection, overruled, exception.) A. He asked her again about the accident, and she said she got nothing to do, I should go to see the insurance company."
It is claimed that there was error in the admission of this evidence. It appears that the only exception taken was to the overruling of an objection to the last question. It is apparent that this question was perfectly competent, and the ruling of the court was correct. The answer to that question, however, is such as to imply that the defendant carried liability insurance. It is not necessary for us *Page 213 
to determine in this case whether or not testimony as to conversations with a defendant, in which he admits he carried liability insurance, is or is not admissible against him, for the reason that that question is not raised by the record, as there was no motion to strike out the whole or any part of the answer. As the question was itself proper, the trial court never ruled upon the competency of the answer, nor was the question of its competency ever raised by motion or otherwise on the trial of the case. There was therefore no prejudicial error in the rulings of the court as to the admission of evidence.
There being no reversible error apparent upon the face of the record, the judgment is affirmed.
Judgment affirmed.
RICHARDS, J., concurs.